Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered.
 
EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.	Authorization for this examiner’s amendment was given in an interview with Eric Bomkamp on 9/1/2021.

The application has been amended as follows: 

receiving a request from the subject electronic device for a specified web page component, the specified web page component for rendering by a browser of the subject electronic device in order to perform one or more executable operations to determine one or more properties of the subject electronic device, the one or more executable operations being performed by a computer processor of the subject electronic device by executing computer executable code associated with the specified web page component in order to generate a result;
in response to the request, delivering the specified web page component to the subject electronic device, which specified web page component is adapted to determine the one or more properties of the subject electronic device by retrieving from the subject electronic device one or more actual values of one or more attributes of the subject electronic device from memory of the subject electronic device by the performing of the one or more operations using the browser; 
receiving the one or more actual values of the one or more attributes from the specified web page component; 
retrieving one or more reference values corresponding to the one or more attributes from a device property store; 
determining that the subject electronic device is counterfeit when at least one of the one or more actual values is different than a reference value of an 
sending a token to the specified web page component, the token indicating that the subject electronic device is counterfeit; and
inhibiting access of the subject electronic device to a web page hosted by a web server based on the token;
wherein the one or more properties include a characteristic of the subject electronic device and each property of the one or more properties includes an attribute of the one or more attributes.

7.	(Currently Amended) Apparatus for determining that a subject electronic device is counterfeit, the apparatus comprising a server arranged to: 
receive a request from the subject electronic device for a specified web page component, the specified web page component for rendering by a browser of the subject electronic device in order to perform one or more executable operations to determine one or more properties of the subject electronic device, the one or more executable operations being performed by a computer processor of the subject electronic device by executing computer executable code associated with the specified web page component in order to generate a result; 
in response to the request, deliver the specified web page component to the subject electronic device, which the specified web page component is adapted to determine the one or more properties of the subject electronic device by retrieving from the subject electronic device one or more actual values of one 
receive the one or more actual values of the one or more attributes from the specified web page component, the one or more actual values returned as the result of said executing computer executable code; 
retrieve one or more reference values corresponding to the one or more attributes from a device property store; 
determine that the subject electronic device is counterfeit when at least one of the one or more actual values is different than a reference value of an attribute, the reference value of the one or more reference values, and the attribute of the one or more attributes;
send a token to the specified web page component, the token indicating that the subject electronic device is counterfeit; and
inhibit access of the subject electronic device to a web page hosted by a web server based on the token;
wherein the one or more properties include a characteristic of the subject electronic device and each property of the one or more properties includes an attribute of the one or more attribute.

9.	(Currently Amended) A method of determining that a subject electronic device is counterfeit, the method comprising: 

configuring a component associated with the mobile app, the component for rendering by a browser of the subject electronic device in order to perform one or more executable operations to determine one or more properties of the subject electronic device by retrieving from the subject electronic device one or more actual values of one or more attributes of the subject electronic device from memory of the subject electronic device by the performing of the one or more operations using the browser, the one or more executable operations being performed by a computer processor of the subject electronic device by executing computer executable code associated with the component in order to generate a result; 
receiving the one or more actual values of the one or more attributes from the component, the one or more actual values returned as the result of said executing computer executable code; 
retrieving one or more reference values corresponding to the one or more attributes from a device property store; 
determining that the subject electronic device is counterfeit when at least one of the one or more actual values is different than a reference value of an attribute, the reference value of the one or more reference values, and the attribute of the one or more attributes;
sending a token to the component, the token indicating that the subject electronic device is counterfeit; and
inhibiting access of the subject electronic device to a web page hosted by a web server based on the token;
wherein the one or more properties include a characteristic of the subject electronic device and each property of the one or more properties includes an attribute of the one or more attributes.

12.	(Currently Amended) A method of determining that a subject electronic device is counterfeit, the method comprising:
configuring a component associated with a mobile app residing on the subject electronic device, the component for rendering by a browser of the subject electronic device in order to perform one or more executable operations to determine one or more properties of the subject electronic device by retrieving from the subject electronic device one or more actual values of one or more attributes of the subject electronic device from memory of the device by the performing of the one or more operations using the browser; 
receiving the one or more actual values of the one or more attributes from the component, the one or more actual values returned as the result of said executing computer executable code; 
retrieving one or more reference values corresponding to the one or more attributes from a device property store; 
determining that the subject electronic device is counterfeit when at least one of the one or more actual values is different than a reference value of an 
sending a token to the component, the token indicating that the subject electronic device is counterfeit; and
inhibiting access of the subject electronic device to a web page hosted by a web server based on the token;
wherein the one or more properties include a characteristic of the subject electronic device and each property of the one or more properties includes an attribute of the one or more attributes.

13. 	(Cancelled) 

15. 	(Cancelled) 

17.	 (Cancelled) 

19. 	(Cancelled) 

Reasons for Allowance
5.	Claims 1-12, 14, 16, 18 and 20 including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:
U.S. Publication No. 20170318046 discloses on paragraph 0005 “According to another exemplary embodiment, a method of assessing data security may comprise conducting a simulated phishing attack on a target device, wherein the simulated phishing attack comprises: selecting, with a processor, a target device from a plurality of target devices, generating, with a processor, a message intended for the target device, the message comprising a message body and a message hyperlink referring to a website, and sending, with a processor, the message intended for the target device to the target device; displaying, on a display of the target device, the website, the website comprising a download location for a malicious app, the malicious app being configured to communicate with a server apparatus and being configured to obfuscate its communications with the server apparatus; prompting a user of the target device to download the malicious app; electronically recording, in a computer readable storage medium, a target device that has downloaded the malicious app; identifying, with a processor, the user of the target device that has downloaded the malicious app; and mitigating the security risk of the user. The app may contain, or may contain instructions to install, an on-device agent.”

U.S. Patent No. 8555384 on Col. 3 Line 61 –Col. 4 Line 28 “In the embodiment shown in FIG. 2, the fraud detection data gathering system 200 includes an identification echo service (IDES) server 202. When the second requesting client device 104 receives the login web page 300 from the web server 204, the web page includes a reference that causes the web browser 92 to obtain and execute the fraud detection applet 312. In one embodiment, the fraud detection applet 312 may be downloaded 

U.S. Publication No. 20110035784 discloses on 0105 “In operation 316, the web server serves a dummy page comprising HTML, XML, Javascript or some other markup language or script language that instructs the client browser to load the two web pages 

U.S. Publication No. 20070169189 discloses on paragraph 0021 “The restricted site 114 can be utilized as part of a beta test of a web-based application, where the features that are selectively exposed include the various functions of the application being tested. For example, the restricted site 114 can be used to test a sign-up system by only exposing the system to clients who have tokens (thereby preventing unauthorized clients from even accessing the sign-up form). Similarly, the restricted site can be used to provide selective access for testing an application that lacks a sign-up system. The restricted site 114 can also be used to test interactions among different systems, where one would not necessarily want the testers to provide authentication credentials each time they encounter a new system. For example, the restricted site can be used to test an electronic commerce system having separate systems for delivering electronic content and for paying for the content.” Paragraph 0032 “A token generation module 318 generates tokens granting access to the restricted site 114 for the clients 110.”


The following is an Examiner’s Statement of Reasons for Allowance: 
 	Claims 1-12, 14, 16, 18 and 20 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above.
 	Although the prior art discloses configuring a component associated with the mobile app, the component for rendering by a browser of the subject electronic device in order to perform one or more executable operations to determine one or more properties of the subject electronic device by retrieving from the subject electronic device one or more actual values of one or more attributes of the subject electronic device, no one or two references anticipates or obviously suggest retrieving one or more reference values corresponding to the one or more attributes from a device property store and determining that the subject electronic device is counterfeit when at least one of the one or more actual values is different than a reference value of an attribute, the reference value of the one or more reference values, and the attribute of the one or more attributes.
	Furthermore, sending a token to a component, the token indicating that the subject electronic device is counterfeit and inhibiting access of the subject electronic device to a web page hosted by a web server based on the token, wherein the one or more properties include a characteristic of the subject electronic device and each property of the one or more properties includes an attribute of the one or more attributes.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/GARY S GRACIA/Primary Examiner, Art Unit 2491